Citation Nr: 0818660	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.	Entitlement to an increased rating for headaches with tic 
douloureux symptoms, status-post head injury, currently 
evaluated as 30 percent disabling.

3.	Entitlement to a compensable rating for Bell's Palsy.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from February and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that denied the 
benefits sought on appeal.

In September 2004, a hearing was held at the RO before a 
Decision Review Officer (DRO). In August 2006, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ). Transcripts of these proceedings 
are of record.  

The Board previously remanded the appeal in November 2006 for 
additional development, to include obtaining pertinent VA and 
private medical records.      The RO has since completed 
these directives, and returned the case to the Board         
for further consideration. 


FINDINGS OF FACT

1.	The veteran does not have PTSD due to a verified in-service 
stressor.

2.	The veteran's service-connected headaches status-post head 
injury involve characteristic prostrating attacks occurring 
on an average once a month over the         last several 
months.

3.	The manifestation of tic douloureux symptoms status-post 
head injury                is best characterized as moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve.

4.	The medical evidence does not establish that the veteran 
experiences moderate incomplete paralysis of the seventh 
(facial) cranial nerve.
CONCLUSIONS OF LAW

1.	PTSD was not incurred or aggravated during active duty 
service. 38 U.S.C.A.            §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R.           §§ 
3.102, 3.159, 3.303, 3.304(f) (2007).

2.	The criteria for a higher rating than 30 percent for a 
headache disorder,         status-post head injury are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.27; 4.124a, Diagnostic Codes 8045, 8100 (2007).

3.	The criteria for a separate 10 percent rating for tic 
douloureux symptoms,         status-post head injury are met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.27; 4.124a, Diagnostic Codes 8045, 8205 (2007).

4.	The criteria for a compensable rating for Bell's Palsy are 
not met. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10; 4.124a, Diagnostic Code 8207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claims on appeal, 
through VCAA correspondence dated from between November 2003 
and November 2006 that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision. In 
particular,                the most recent correspondence 
explained to the veteran the joint obligation between VA and 
himself to obtain evidence relevant to the disposition of his 
claims, including that VA would undertake reasonable measures 
to assist in obtaining further VA medical records, private 
treatment records, and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The 
April 2004 statement of the case (SOC) on his increased 
rating claims and August 2005 SOC regarding the claim for 
service connection for PTSD, and later supplemental SOCs 
(SSOCs) explained the applicable legal criteria to establish 
entitlement to the benefit sought. Furthermore, an addendum 
to the November 2006 notice letter provided detailed notice 
concerning both the disability rating and effective date 
elements of his pending service connection claim.  


Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pursuant to which there exists a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any such notice deficiency in 
this regard does not constitute prejudicial error that would 
otherwise preclude the essential fairness of this 
adjudication. Where there is a pre-adjudicatory notice error, 
VA must show that the purpose of the notice was not 
frustrated through demonstrating: (1) that any defect was 
cured by actual knowledge on the part of   the claimant, (2) 
that a reasonable person could be expected to understand from           
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 
22 Vet. App. at 46. Under the instant case circumstances, 
there is   a sufficient basis in the record upon which to 
find that a reasonable person              could be expected 
to understand what was needed to substantiate the claims.           
The November 2003 and November 2006 notice letters informed 
the veteran that he would need to provide evidence indicating 
that his service-connected neurological disorders had 
increased in severity, and identified relevant sources of lay 
evidence and medical findings for this purpose. The RO's 
April 2004 SOC and subsequent SSOCs discussed in further 
detail the pertinent rating criteria for these neurological 
conditions under evaluation. A March 2008 SSOC was later 
issued that readjudicated the veteran's claims subsequent to 
providing him with the above notice information. Thus, he was 
afforded an opportunity to substantiate his increased rating 
claims in view of the comprehensive notice provided to him.          
See Sanders, supra; Vazquez, supra.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,  the initial notice provided in November 2003 as to 
the veteran's neurological increased rating claims preceded 
the February 2004 rating decision on these claims, as did 
several letters on service connection for PTSD in regard to 
the December 2004 rating decision on that matter. The 
November 2006 correspondence, however,           did not meet 
the standard for timely notice for any claim under 
consideration. Nonetheless, the veteran had a more than one-
year timeframe to respond with additional evidence, before 
issuance of the March 2008 supplemental statement of the case 
continuing the denial of the benefits sought on appeal. 
During that time period, the RO obtained several additional 
items of evidence on his behalf, including records of VA and 
private medical treatment. Thus, notwithstanding any error in 
timing of notice, the veteran still has had the full 
opportunity to participate in the adjudication of this 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, service personnel 
records, VA medical records, and extensive private 
physicians' records. The veteran has been afforded a VA 
examination in connection with his increased rating claims. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran testified during a September 2004 DRO hearing, 
and an August 2006 hearing before the undersigned VLJ. As 
such, the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service Connection for PTSD

The veteran contends that he has PTSD due to the occurrence 
of a stressful incident during military service. Because 
there is no confirmed stressor of record to support a medical 
diagnosis of PTSD the claim will be denied.


Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R.         
§ 3.303(a) (2007).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2007).                  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which provides that all psychiatric diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."                
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d) (2007); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown,              6 Vet. App. 91, 98 
(1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then      his lay testimony, in and 
of itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,        9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third-party individuals.      See Cohen, 10 Vet. App. at 143.

Credible supporting evidence of the actual occurrence of an 
in-service stressor   does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi,   16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

There are several psychiatric diagnoses of record, including 
the determination         from one or more medical 
professionals who indicated the veteran had PTSD.        This 
includes a March 2004 private psychologist's report 
diagnosing PTSD amongst other conditions. A May 2004 VA 
outpatient consultation noted a psychiatrist's assessment of 
"symptoms of PTSD." There are likewise other psychiatric 
diagnoses of depressive disorder and schizophrenic disorder 
in remission, in addition to an ongoing treatment history for 
various types of substance abuse, and drug-induced mood 
disorder. The record thus does not provide one clear 
assessment of the veteran's overall condition. As a general 
matter, VA law and regulations also preclude an award of 
direct service connection for a disability comprised of or 
having directly originated from, a pattern of substance 
abuse.        See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). 
This notwithstanding, there is sufficient basis to indicate 
the reasonable likelihood of a diagnosis of PTSD,             
to warrant inquiry into whether this disability is found to 
be causally linked to a verified in-service stressor. 

The next threshold issue for consideration is whether there 
is a confirmed stressor of record. Since the veteran's 
alleged stressors pertain to events from service unrelated to 
participation in combat, these incidents must be objectively 
corroborated by evidence apart from his lay testimony.  

He describes as a stressor from service that he was present 
at an August 1988           air show held at Ramstein Air 
Base when three jet airplanes performing maneuvers at the 
show crashed. He states that he was involved in rescue and 
recovery operations following the incident, and observed 
several individuals who had been seriously wounded and the 
bodies of those who had been killed. 

During the August 2006 Board hearing, the veteran indicated 
that he was given a temporary duty assignment (TDY) to 
Ramstein Air Base around the time period  that this incident 
occurred, as his regular assignment was at Sembach Air Base.    
He stated that his unit the 66th Security Police Squadron had 
a separate informational station reserved amongst several 
other units present at this event. According to the veteran, 
he did not receive TDY pay because of the relatively close 
vicinity of the Ramstein to Sembach bases, and he did not 
receive any   Letters of Commendation for his participation 
because these were issued at Sembach prior to when he 
actually returned to that location.

The veteran has provided a copy of an August 1988 newspaper 
clipping that pertained to the air show disaster.

He has further described as another claimed stressor that he 
just missed having traveled home on Pan Am Flight 103 which 
was destroyed by a terrorist bomb.       He stated that he 
knew an individual who was aboard and was killed. 

The veteran's Form DD-214 (Report of Separation from Service) 
indicates an occupational assignment during service as a 
security specialist. Additional records from his service 
personnel file show that he served in the 66th Security 
Police Squadron stationed at Sembach Air Base. There is no 
documentation as to a TDY assignment to Ramstein Air Base or 
other location.

The preceding findings do not provide a basis to confirm the 
veteran's claimed stressor as to witnessing and participating 
in rescue and recovery operations following the August 1988 
air show disaster at Ramstein Air Base. A review of his 
service personnel file and medical records therein does not 
disclose a record of a duty assignment at Ramstein Air Base, 
or indicate that he was ever present at that location. As the 
veteran himself indicated, other sources of information that 
might otherwise have confirmed his presence at the alleged 
incident such as TDY pay records are not available under the 
circumstances, nor were any Letters of Commendation issued to 
him as the result of providing assistance subsequent to   the 
incident.  

The newspaper article with regard to the August 1988 air show 
disaster provides an account of this event. The occurrence of 
the incident itself is also well-documented in other 
historical sources. As to consideration in this case of the 
veteran's involvement however, an additional basis would have 
to be shown to establish        this fact. The Board observes 
that under the applicable guidelines for stressor 
verification and in particular the Court's holding in 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002), the 
documentation of the claimant's actual presence at        the 
alleged incident is not categorically required where there is 
other circumstantial evidence to demonstrate his presence. 
The factual situation in this case however, consists of an 
incident that occurred away from where the veteran's unit was 
generally located, by his own account almost one-hour away. 
Considering the veteran's assertion that his unit had a 
designated site at the event, some further indication 
nonetheless is necessary that he traveled on temporary 
assignment to   this area in the manner he has described. 

Accordingly, at this stage in the development of the 
veteran's claim, it may be concluded that his stressor 
involving the events of the August 1988 incident at Ramstein 
Air Base cannot be independently verified. With regard to the 
additional claimed in-service stressor of having just missed 
taking Flight 103 in 1988 and having known an individual who 
was aboard that flight, he has not provided any further 
substantial details pertaining to this event. This claimed 
incident also is not of the type that would generally be 
independently verifiable through reference to service 
records, besides other documentation or pertinent 
corroborating evidence provided by the veteran. 

The veteran has had several opportunities to provide more 
detailed information concerning the above described events, 
including in response to the RO's stressor development 
letters issued to him between May 2004 and November 2006, and 
in September 2004 through returning a PTSD stressor 
questionnaire which the RO had provided him. The evidence and 
information sent by him thus far, does not support further RO 
independent measures at confirmation of a claimed stressor. 

In the absence of a verified stressor of record, there is no 
basis upon which to find that claimed PTSD has a causal 
relationship to any incident of the veteran's service.  
Thus, the regulatory criteria for a claim for service 
connection for PTSD are not met, and the claim is denied. As 
the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt-doctrine is not applicable. See 38 
U.S.C.A. § 5107(b);            38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 
4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to     
the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is        the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A.	Headaches with Tic Douloureux Symptoms

The veteran's service-connected headaches with tic douloureux 
symptoms,       status-post head injury, is presently rated 
as 30 percent disabling under 38 C.F.R.    § 4.124a, 
Diagnostic Code 8045-8205, for brain disease due to trauma, 
evaluated on the basis of impairment to the fifth 
(trigeminal) cranial nerve.   

Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8911).            Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304. This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma. Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.           
38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Under Diagnostic Code 8205, impairment to the fifth 
(trigeminal) cranial nerve is  to be assigned a 10 percent 
rating for incomplete, moderate paralysis; a 30 percent 
rating for incomplete, severe paralysis; and a 50 percent 
rating for complete paralysis. A note to that criteria 
indicates that the appropriate rating is to be determined 
based upon the relative degree of sensory manifestation or 
motor loss. 

Also relevant to consideration of the present claim, under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraines with 
characteristic prostrating attacks averaging one in two-
months over the last several months warrant a 10 percent 
rating. Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating. Migraines with  very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating. 

A claim for increased rating for headaches with tic 
douloureux symptoms,      status-post head injury was 
received at the RO in November 2003.   

The report of a December 2003 VA neurological examination 
indicates                   the veteran's report of chronic 
pain on the left side of the head with lancinating pain 
lasting up to 20 seconds, recurring three times a day. During 
these episodes he reportedly had dizziness and blurry vision. 
Objective examination revealed mild left facial weakness with 
difficulty raising and wrinkling the brow. There was mild 
left-sided weakness and clumsiness, but hyperflexia was on 
the right side. The veteran was diagnosed with a chronic 
daily headache which was not prostrating, and tic-like flares 
three times a day that incapacitated him for up to 20 
seconds. 

The veteran underwent private hospitalization in September 
2004 presenting with a headache over the past three days, 
described as moderate in severity. He was discharged the same 
day with an assessment of acute headache, condition improved.

The above VA physician reexamined the veteran in October 
2004, and on this instance diagnosed trigeminal neuralgia and 
chronic post-traumatic headaches, with prostrating headaches 
daily. Objectively, there was mild left central seventh 
cranial nerve weakness, no synkinesia. The veteran had loss 
to temperature sensation on the left side, and mild left 
sided weakness and decreased dexterity. Facial muscle bulk, 
tone and coordination were normal. The VA examiner further 
noted mild left facial weakness.

The July 2005 physician's report in conjunction with an 
unrelated hospitalization for mental health evaluation and 
treatment, on a general examination determined       as to 
neurological function that the cranial nerves between II and 
XI were intact,           as were sensory and motor 
functions. There was normal facial sensation, and normal 
muscles of mastication. 

Records in connection with a course of hospitalization 
between January and       May 2006 indicate complaints of 
intermittent headaches and facial pain, amongst other 
reported and more generalized neurological symptoms. 

A May 2006 private neurological evaluation indicated general 
left side pain that was fairly intense in the jaw to the toe. 
The cranial nerves II through XII were intact except for 
decreased sensation of the trigeminal nerve, in which all 
three branches were affected. The assessment was left-sided 
sensory changes in the face, arm and leg; muscle 
fasciculations; myofascial pain; and history of trigeminal 
neuralgia.          A June 2006 evaluation noted similar 
findings and the assessment of  left-sided trigeminal 
neuralgia, and sensorimotor polyneuropathy.

An August 2007 VA outpatient neurological consultation 
indicated continued complaints of pain on the left side of 
the face and head that radiated all the way down to his 
shoulder and left arm and hand. He described the pain as a 
severe lightening like headache that lasted for 15 minutes, 
with a dull pain lasting through all the day. Facial 
sensation was considered to have been dulled on the left 
side. 

When considering these findings, it is deemed most 
appropriate to evaluate              the headache disorder 
and tic douloureux components of the veteran's            
service-connected disability separately, given that for the 
reasons indicated below, there are distinctly identifiable 
residuals of an in-service head injury that each warrant 
assignment of compensable ratings. See 38 C.F.R. § 4.14 
(indicating circumstances in which separate ratings may be 
assigned, though evaluation of the same manifestation under 
various diagnoses is to be avoided). See also Esteban v. 
Brown,  6 Vet. App. 259, 261-62 (1994). The provisions of 38 
C.F.R. § 4.124a,     Diagnostic Code 8045 for the residuals 
of a head trauma permit a consistent result of rating 
distinct neurological symptomatology under separate 
designations under the rating schedule, in contrast to rating 
purely subjective complaints concerning which a 10 percent 
rating cannot be combined with that for any other            
service-connected residual of brain trauma.


Pertinent to the veteran's headache disorder, the medical 
evidence corresponds to assignment of a 30 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, based upon 
the occurrence of characteristic prostrating attacks on 
average once a month over the last several months during the 
evaluation period. The VA examination findings above 
corroborate this degree of symptomatology, in light of what 
the veteran reported as practically everyday instances of 
headache pain, describing at times episodes similar to a tic 
douloureux flare-up for half-minute time periods, and on 
other medical evaluations depicting his headaches as more 
long-term. While VA and private treatment providers have 
offered varying assessments of the severity of his headaches, 
the October 2004 examiner did describe them as having been 
prostrating. A 30 percent rating for headaches as symptomatic 
of a head injury is thus warranted, under Diagnostic Code 
8045-8100.

The propriety of a 30 percent rating having been 
demonstrated, a higher 50 percent evaluation cannot be 
substantiated. The December 2003 VA examination report, 
notably, did not identify the veteran's headaches as even 
prostrating. The report upon re-examination in October 2004 
mentioned one or more prolonged episodes of painful flare-up, 
and headaches which were considered prostrating daily, but 
was absent mention of how to reconcile the differing 
assessments in 2003 and 2004,     in light of the VA 
physician's finding that the subjective complaints remained           
the same. There are also significantly limited complaints of 
headaches provided in any subsequent treatment history, and 
later characterizations appear to identify tic douloureux as 
just as substantial or even the primary neurological 
condition for rating purposes. Hence, the requirement for a 
50 percent rating of headaches that are very frequently 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability, is not met under the 
circumstances. 

An additional 10 percent rating is determined to be necessary 
for the veteran's tic douloureux as another service-connected 
residual of a head injury, as manifested by moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve. 
The probative medical evidence reveals symptoms and effects 
of tic douloureux apart from episodes of flare-ups in and of 
themselves, with consistent reports of left sided facial 
numbness, weakness along the fifth cranial nerve pathway, and 
decreased dexterity on the left side. Such findings indicate 
a moderate overall degree of sensory manifestation and/or 
motor loss. As the majority of physicians' depictions of the 
severity of these symptoms has been no more than mild, and 
there is no indication of pronounced functional loss, 
however, the next higher rating of             30 percent for 
moderate severity does not apply.    

For these reasons, a separate 10 percent rating for tic 
douloureux symptoms,                in addition to the 
existing 30 percent disability rating which has been 
determined to correspond to the veteran's headache disorder, 
is granted.      

B.	Bell's Palsy

The condition of Bell's Palsy is rated as noncompensable 
(i.e., 0 percent)                 in accordance with 38 
C.F.R. § 4.124a, Diagnostic Code 8307, for impairment to     
the seventh (facial) cranial nerve consisting of neuritis.  

Under Diagnostic Code 8307, neuritis of the seventh cranial 
nerve is assigned a    10 percent rating for incomplete, 
moderate paralysis; a 30 percent rating for incomplete, 
severe paralysis; and a 50 percent rating for complete 
paralysis.             A note to the criteria provides that 
the evaluation is to be determined dependent upon relative 
loss of innervation of facial muscles.  

Based upon review of the competent evidence in regard to 
service-connected          Bell's Palsy, the assignment of a 
compensable rating is not objectively substantiated. The 
record is generally absent mention of objective symptoms of          
the same during the time period since the veteran filed a 
November 2003 claim for increased rating. The October 2004 VA 
examination provided a pertinent finding of mild left central 
seventh cranial nerve weakness. Nonetheless, other 
evaluations tend to indicate either that the cranial nerves 
were all intact, or designate the one affected area as the 
fifth trigeminal cranial nerve. There is also no formal 
diagnosis of Bell's Palsy in the treatment history during the 
timeframe under evaluation,              in contrast to 
several similar diagnoses of trigeminal neuralgia. Given that 
the October 2004 examiner previously noted left side 
hemisensory loss that suggested lacunar infarct, which might 
contribute to reported frequent tongue biting, a VA 
consultation was conducted in this regard that same month. 
However, a brain MRI essentially ruled out any lacunar 
infarct, as a potential cause for the symptoms described.

It also warrants consideration that the veteran is already 
being awarded an increased rating of 10 percent for tic 
douloureux (as indicated, involving the fifth cranial nerve), 
due to sensory and motor symptoms, and there are not any 
distinct residuals clearly due to seventh cranial nerve 
impairment to require a separate compensable rating on this 
basis. See again, 38 C.F.R. § 4.14.

A compensable rating for neurological impairment due to 
Bell's Palsy therefore     is denied. As the preponderance of 
the evidence in this regard is unfavorable,       the 
benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 
4.3. See also           38 U.S.C.A. § 5107(b).            


ORDER

Service connection for PTSD is denied.

A rating higher than 30 percent for a headache disorder, 
status-post head injury,      is denied.

A separate 10 percent rating for tic douloureux symptoms is 
granted, subject to the laws and regulations pertaining to 
the award of monetary benefits.

A compensable rating for Bell's Palsy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


